DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response to the restriction requirement filed on May 24, 2021, has been received and entered.  No claims have been amended, cancelled, or newly added.  Claims 1-20 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-17 drawn to a composition A cosmetic system comprising: a first-applicator having a first-composition therein and a first applicator-end, the first applicator-end configured to apply the first-composition to at least one first-area on at least one body-part of a user, and wherein the first-composition includes at least one sunscreen-agent; and a second-applicator having a second-composition therein and a second applicator-end, the second applicator-end configured to apply the second-composition to at least one second-area on the at least one body-part of the user, and wherein the second-composition includes at least one skin-darkening agent  in the reply filed on May 24, 2021 is acknowledged.
	Applicant’s election of the following species of claims 4-6, claim 9, and claims 15-16.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 1-9 and 12-16 are under consideration.
The Restriction/Election is deemed proper and made final.
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/522,188 filed on June 20, 2017.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liechty et al. (Pub. No.: US 2006/0108247; Pub. Date: May 25, 2006).
	A cosmetic system comprising: a first-applicator having a first-composition therein and a first applicator-end, the first applicator-end configured to apply the first-composition to at least one first-area on at least one body-part of a user, and wherein the first-composition includes at least one sunscreen-agent; and a second-applicator having a second-composition therein and a second applicator-end, the second applicator-end configured to apply the second-composition to at least one second-area on the at least one body-part of the user, and wherein the second-composition includes at least one skin-darkening agent.
	 Regarding claims 1-4, Liechty discloses a device for delivering a first and second cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition (abstract) wherein the device comprises two independent pumps (first and second applicator ends) respectably associated with each of the two compositions [0052], wherein the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249].

	Regarding claim 7, Liechty discloses wherein the composition comprises zinc oxide a physical sunscreen [0211].

	Regarding claims 15 and 16, Liechty discloses wherein the delivery device comprises additional application means such as a brush [0271].

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a sun screen and a self tanner into separate compartments of a device for delivering a first and second cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition (abstract) wherein the device comprises two independent pumps (first and second applicator ends) respectably associated with each of the two compositions [0052] as disclosed by Liechty, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Liechty had already disclosed a cosmetic device with dual chambers for each composition and dual applicators to dispense each composition.  It would have only required routine experimentation to modify the device composition of Liechty for a cosmetic delivery device with a first applicator and composition and a second applicator and composition comprising as required by the claimed invention.
prima facie obvious to one of ordinary skill in the art the time of filing.

	Claims 5-6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liechty et al. (Pub. No.: US 2006/0108247; Pub. Date: May 25, 2006) as applied to claim 1 and 4 above, and further in view of Crooks et al. (Pub. No.: US 2005/0002978; Pub. Date: Jan. 6, 2005).

	Regarding claims 5-6 and 8 Liechty et al. remains as applied to claims 1 and 4.  While the Liechty discloses a device for delivering a first and second cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition (abstract) wherein the device comprises two independent pumps (first and second applicator ends) respectably associated with each of the two compositions [0052], wherein the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249], but Liechty fails to disclose the instantly claimed self tanning ingredients or that the sunscreen is a chemical sunscreen
	However in the same field of endeavor of cosmetics with separate components including a self tanning component and sunscreen component (abstract and [0090]), Crooks discloses wherein the self tanning component comprises dihydroxyacetone and erythrulose ([0018] and [0021]) and wherein the sunscreen is a chemical sunscreen [0090].  
	Regarding claim 12, Crooks discloses wherein the cosmetic kit may comprise at least two packages which each component being stored separately until dispensed 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Liechty et al. and Crooks et al. to include specific self-tanning ingredients and a type of sunscreen as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include dihydroxyacetone and erythrulose as they are useful in producing or inducing artificial tanning in human skin and chemical sunscreens can be varied to produce the level of desired spf protection as evidenced by Crooks ([0018] and [0091]).  One who would have practiced this invention would have had a reasonable expectation of success because the combination Liechty had already disclosed the combination of sun screen and self tanner into separate compartments of a device for delivering multiple cosmetic compositions that are separately housed while Crooks provided guidance with respect to type of sunscreen and individual self tanning agents.  It would have only required routine experimentation to include a chemical sunscreen, dihydroxyacetone, and erythrulose as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liechty et al. (Pub. No.: US 2006/0108247; Pub. Date: May 25, 2006) and Crooks et al. (Pub. No.: US 2005/0002978; Pub. Date: Jan. 6, 2005) as applied to claim 1 an12 above, and further in view of Burger et al.  (Pub. No.: EP 1721600; Pub. Date: November 15, 2006; as EP 1721600 is in German a machine translation has been provided).

	Regarding claims 13 and 14, the combination of Liechty et al. and Crooks et al. remains as applied to claims 1 and 12 as fully set forth above.  While the combination discloses a device for delivering a at least two packages of cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition wherein the device comprises two independent pumps (first and second applicator ends) respectably associated with each of the two compositions, wherein the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249], but the combination fails to disclose wherein the third applicator with a sunscreen-agent.
	However in the same field of endeavor of multi component cosmetic kits (Title), Burger discloses wherein the kit has two sunscreens that are different by at least 10 spf units [0019].

	Regarding claim 9 Burger discloses wherein the composition has a spf of at least 20, at least 30, or at least 40 (clam 5), which overlaps the instantly claimed ranges.

prima facie obvious to one of ordinary skill in the art at the time of filing to combine Liechty et al., Crooks et al., and Burger al. to include multiple sunscreens with different spf protection values in the kit as disclosed by Burger as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include multiple sunscreens with different spf protection values in order to provide both basic UV protection and protection from undesirable skin staining to give the consumer a more uniform look as evidenced by the disclosure of Burger (claim 1 and [0009]).  One who would have practiced this invention would have had a reasonable expectation of success because the combination Liechty and Crooks had already disclosed the combination of sun screen and self tanner into separate compartments of a device for delivering multiple cosmetic compositions that are separately housed while Burger provided guidance with respect to the addition  of a second sunscreen agent with a different spf value.  It would have only required routine experimentation to include a third applicator with a sunscreen with a different spf value as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617